Case 4:19-cv-02308 Document 31 Filed on 06/11/21 in TXSD Page 1 of 3




                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                                  June 11, 2021
                                                               Nathan Ochsner, Clerk
Case 4:19-cv-02308 Document 31 Filed on 06/11/21 in TXSD Page 2 of 3
Case 4:19-cv-02308 Document 31 Filed on 06/11/21 in TXSD Page 3 of 3
